This cause is before the Court on an appeal from a final decree of foreclosure entered by the Circuit Court of Lake County, Florida, on September 24, 1936. The equities were decreed in favor of the plaintiff and the property involved in the suit was ordered sold to pay the amount decreed to be due as found by the Chancellor below.
It was contended by counsel for Appellants, defendants below, that the plaintiff was not the owner of the notes and mortgage sued upon and that the attempted assignment of the mortgage and the endorsement of the notes were insufficient in law to authorize the plaintiff to maintain foreclosure thereon. He made a similar contention in the lower court on final hearing, where the court heard the witnesses, considered the probative weight and value of the evidence in behalf of the respective parties and overruled and denied the asserted claims of the defendant.
We have reviewed the evidence upon which the final decree appealed from is based, read the briefs, heard argument on part of counsel, and have concluded that ample testimony appears in the record to support the conclusions of the Chancellor below. The Court is of the opinion that no reversible error appears and that the final decree appealed from should be affirmed. See Farrington v. Harrison, 95 Fla. 769, 116 So.2d 497. It is so ordered.
Affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment. *Page 440